DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-11 & 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Carmeli (US20130226612) teaches to A computerized method of generating evidence based case object for a decision support application. The method comprises providing a medical decision point, generating a decision point model mapping between a plurality of patient dependent clinical characteristics and a plurality of treatment options for the medical decision point according to a plurality of guidelines, estimating, using a processor, a plurality of treatment outcomes for each the treatment option, each the treatment outcome being estimated according to an analysis of medical records of a group of patients been at the medical decision point and having a subset of the plurality of patient dependent clinical characteristics selected from a plurality of subsets, and generating evidence based case object which receive patient data having patient dependent clinical characteristics matching one of the plurality of subsets and outputs an estimated prognosis based on a respective treatment outcome from the plurality of treatment outcomes.
Morita (US20080114808) teaches to a method for visually representing associations among data and/or events presented on one or more timelines. A user is provided with the ability to select a filter that can be used to determine a plurality of data/events that are associated or related to one another according to the rule(s) defined by the filter. Once the associated data/events are determined, the association among the data/events is graphically presented to the user.
McRaith (US20170329917) teaches to obtaining and processing data to generate treatment plans and clinical recommendations for managing the health of a user, and, in some embodiments, specifically toward plans and recommendations for managing blood glucose levels of a user via a mobile application.
Birnbaum (US20180300640) teaches to a model-assisted selection system for identifying candidates for placement into a cohort includes a data interface and at least one processing device. The at least one processing device is programmed to access, via the data interface, a database from which feature vectors associated with an individual from among a population of individuals can be derived; derive, for the individual, one or more feature vectors from the database; provide the one or more feature vectors to a model; receive an output from the model; and determine whether the individual from among the population of individuals is a candidate for the cohort based on the output received from the model.
However, none of the prior art made of record teach or suggest a system comprising: one or more processors; and one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations comprising: receiving medical records for a plurality of patients; generating a plurality of data representations based on the medical records for individual ones of the patients, each data representation representing at least a therapy performed and a quantified disability status of the individual patient, each of the data representations being generated as an image including a plurality of blocks arranged in rows and columns, each block corresponding to a value of a patient information parameter, and removing, from each data representation, a set of blocks corresponding to most recent patient information prior to using the plurality of data representations as training data for a machine learning model, the patient information parameters including, in addition to therapy performed and the quantified disability status of the individual patient, at least one of disease type, disability type, patient age, patient sex, a time series of quantified disability statuses, a number of physical therapy sessions during a period, a number of occupational therapy sessions per during a period, a number of speech therapy sessions during a period, or a number of specific training sessions during a period; grouping the data representations into a plurality of subsets based at least on an amount of improvement in a respective quantified disability status of the individual patient for a respective therapy performed in comparison to a quantified disability status of the individual patient prior to performance of the respective therapy; selecting, as at least a portion of the training data, a subset of the data representations for which the amount of improvement in the quantified disability status exceeds a threshold indicating a highest amount of improvement as compared to other subsets of the plurality of subsets; training the machine learning model using at least the plurality of the data representations in the selected subset as the training data: receiving patient information for a first patient, the patient information including a current quantified disability status of the first patient; generating at least a first data representation from the patient information for the first patient by appending at least one combination of therapy plans or options extracted from the data representations selected in an ascending order of a difference from the first data representation in the selected subset; performing classification of the first data representation with the data representations in the subset based at least on using the machine learning model to determine whether the first data representation matches at least one of the data representations in the subset within a threshold probability for selecting at least one combination of therapy options predicted to provide a highest amount of expected improvement at a highest probability in the current quantified disability status of the first patient, wherein the at least one combination of therapy plans or options includes at east one of physical therapy, occupational therapy, speech therapy, or specific training; and sending information related to the selected at least e combination of therapy plans or options, including the probability and the expected improvement of quantified disability status to a computing device to cause, at least in part, the computing device to present a graphical user interface including the selected at least one combination of therapy plans or options.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3626